Per Curiam.
Defendant was charged with second-degree murder, MCLA § 750.317, (Stat Ann 1954 Rev § 28.549). In a jury trial he was convicted of manslaughter, MCLA § 750.321 (Stat Ann 1954 Rev § 28.553).
The two issues raised on appeal concern the court’s instructions to the jury. These issues are now raised for the first time. Although the opportunity to object to the instructions was given below, no objection was made by the defense. Those objections may not be raised now unless done to prevent a miscarriage of justice. People v. Fry (1970), 27 Mich App 169; People v. Bay Clifton Smith (1969), 20 Mich App 243, 245; People v. Omell (1968), 15 Mich App 154; People v. Dexter (1967), 6 Mich App 247; People v. Rimson (1966), 3 Mich App 713; People v. Willis (1965), 1 Mich App 428.
The record discloses no miscarriage of justice, and the instructions read as a whole fairly stated to the jury the law governing this case. People v. Charles Jackson (1970), 21 Mich App 132; People v. Fred W. Thomas (1967), 7 Mich App 519.
Affirmed.